Title: To James Madison from the Governor of Virginia, 6 December 1793
From: Governor of Virginia,Lee, Henry
To: Madison, James


Sir,
Richmond December 6th. 1793.
In obedience to the direction of the General Assembly I transmit a copy of the resolutions passed by that honorable body respecting the late unexpected decision of the supreme Court of the United States which asserts that Court’s right of Jurisdiction in all controversies wherein a State may be a party, and I flatter myself that the request of the General Assembly will receive from you firm and zealous support. I am Sir &c.
Henry Lee.
